Name: Commission Regulation (EC) NoÃ 698/2005 of 3 May 2005 amending Regulation (EC) NoÃ 459/2005 as regards the quantity covered by the standing invitation to tender for the export of common wheat held by the Austrian intervention agency
 Type: Regulation
 Subject Matter: plant product;  trade policy;  trade;  Europe
 Date Published: nan

 4.5.2005 EN Official Journal of the European Union L 114/7 COMMISSION REGULATION (EC) No 698/2005 of 3 May 2005 amending Regulation (EC) No 459/2005 as regards the quantity covered by the standing invitation to tender for the export of common wheat held by the Austrian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EEC) No 2131/93 (2) lays down the procedure and conditions for the disposal of cereals held by intervention agencies. (2) Commission Regulation (EC) No 459/2005 (3) opened a standing invitation to tender for the export of 80 663 tonnes of common wheat held by the Austrian intervention agency. (3) Austria has informed the Commission of the intention of its intervention agency to increase by 50 000 tonnes the quantity put out to tender for export. In view of the market situation, the request made by Austria should be granted. (4) This increase in the quantity put out to tender makes it necessary to alter the quantity stored by region of storage referred to in Annex I to Regulation (EC) No 459/2005. (5) Regulation (EC) No 459/2005 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 459/2005 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 130 663 tonnes of common wheat for export to third countries with the exception of Albania, Bosnia and Herzegovina, Bulgaria, Croatia, the Former Yugoslav Republic of Macedonia, Liechtenstein, Serbia and Montenegro (4), Romania and Switzerland. 2. The regions in which the 130 663 tonnes of common wheat are stored are listed in Annex I. 2. Annex I is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 191, 31.7.1993, p. 76. Regulation as last amended by Regulation (EC) No 2045/2004 (OJ L 354, 30.11.2004, p. 17). (3) OJ L 75, 22.3.2005, p. 9. (4) Including Kosovo, as defined in UN Security Council Resolution 1244 of 10 June 1999.; ANNEX ANNEX I (in tonnes) Place of storage Quantity Burgenland, NiederÃ ¶sterreich, OberÃ ¶sterreich 130 663